                   EXHIBIT 1

                   Stipulation




IMPAC 6905199v.3
                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

  In re:                                                   Chapter 11

  FOREVER 21, INC., et al.,                                Case No. 19-12122 (MFW)

                               Debtors.                    (Jointly Administered)


  ALLIED DEVELOPMENT OF ALABAMA LLC,

                               Plaintiff,

   v.

  FOREVER 21, INC., et al., and JATIN                      Adv. Pro. No. 19-50897 (MFW)
  MALHOTRA,

                               Defendants.

              STIPULATION REGARDING EXTENSION OF TIME FOR
        DEFENDANT TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT

           Allied Development of Alabama LLC (the “Plaintiff”) and Jatin Malhotra (the

“Defendant”) hereby stipulate and agree (the “Stipulation”), subject to the United States

Bankruptcy Court for the District of Delaware’s (the “Court”) approval, as follows:

           1.      The deadline by which the Defendant must answer, move, or otherwise respond to

the Complaint is agreed to be November 11, 2020 (the “Response Deadline”).

           2.      Pursuant to Del. Bankr. L.R. 7012-2, the Response Deadline for the Defendant may

be further extended by Order of the Court.




IMPAC 6905199v.3
Dated: October 20, 2020
       Wilmington, Delaware

 KASHISHIAN LAW LLC                               POTTER ANDERSON & CORROON LLP

 /s/ Ann M. Kashishian                            /s/ L. Katherine Good
 Ann M. Kashishian (DE No. 5622)                  L. Katherine Good (DE No. 5101)
 501 Silverside Road, Suite 85                    1313 North Market Street, 6th Floor
 Wilmington, Delaware 19809                       Wilmington, Delaware 19801
 Telephone: (484) 302-8717                        Telephone: (302) 984-6049
 Facsimile: (484) 930-0091                        Facsimile: (302) 658-1192
 Emails: amk@kashishianlaw.com                    Email: kgood@potteranderson.com

 Counsel to Plaintiff Allied Development of       -and-
 Alabama, LLC
                                                  ESBROOK LAW LLC
                                                  Christopher Esbrook (admitted pro hac vice)
                                                  77 W. Wacker, Suite 4500
                                                  Chicago, IL 60601
                                                  Telephone: (312) 319-7681
                                                  Email: christopher.esbrook@esbrooklaw.com

                                                  Co-Counsel for Defendant Jatin Malhotra




                                              2
IMPAC 6905199v.3
